 

NO

oC Oo NIN DN Oe He WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT
United States Attorney

LAURA D. WITHERS Se eB
Assistant United States Attorney " : és
2500 Tulare Street, Suite 4401 we
Fresno, CA 93721 NOV
Telephone: (559) 497-4000
Facsimile: (559) 497-4099

  
  

CLERK, U.S. DISTRICT C
EASTERN DISTRUST OF CALIFORNIA

Attorneys for Plaintiff BY
United States of America

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:17-CR-00080-DAD-BAM
Plaintiff, APPLICATION AND ORDER FOR MONEY
JUDGMENT
V.

PAULINE FUENTES RODRIQUEZ,

Defendant.

 

 

 

 

On October 7, 2019, defendant Pauline Fuentes Rodriquez entered a guilty plea to Count One —
Theft of Government Property in violation of 18 U.S.C. § 641 of the Indictment.

As part of her plea agreement with the United States, defendant Pauline Fuentes Rodriquez
agreed to forfeit voluntarily and immediately $19,818.20, less any forfeited funds as a money judgment
pursuant to Fed. R. Crim. P. 32.2(b)(1). See Defendant Rodriquez’s Plea Agreement J ILF. Plaintiff
hereby applies for entry of a money judgment as follows:

1. Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Fed. R. Crim. P.
32.2(b)(1), the Court shall impose a forfeiture money judgment against defendant Pauline Fuentes
Rodriquez in the amount of $19,818.20.

2. The above-referenced forfeiture money judgment is imposed based on defendant Pauline
Fuentes Rodriquez’s conviction for violating 18 U.S.C. § 641 (Count One). Said amount represents the

total amount of proceeds the defendant obtained, which the defendant agreed is subject to forfeiture

 

 
So NY ND Wn FSF W WN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

based on the offense of conviction. Any funds applied towards such judgment shall be forfeited to the
United States of America and disposed of as provided for by law.

3. Payment of the forfeiture money judgment should be made in the form of a cashier’s
check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn: Asset
Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of sentence,
any funds delivered to the United States to satisfy the money judgment shall be seized and held by the

U.S. Marshals Service, in its secure custody and control.

Date: November 19, 2019 McGREGOR W. SCOTT
United States Attorney

/s/ Laura D. Withers
LAURA D. WITHERS
Assistant U.S. Attorney

ORDER
For good cause shown, the Court hereby imposes a personal forfeiture money judgment against
defendant Pauline Fuentes Rodriquez in the amount of $19,818.20. Any funds applied towards such
judgment shall be forfeited to the United States of America and disposed of as provided for by law.
Prior to the imposition of sentence, any funds delivered to the United States to satisfy the money
judgment shall be seized and held by the U.S. Marshals Service, in its secure custody and control.

IT IS SO ORDERED.

DATED: ufrele4 4 4. Dea

DALE A. DROZD
UNITED STATES DISTRICT JUDGE

 

 

 

 
